Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered September 25, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence introduced at trial was legally insufficient is without merit. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The record establishes that the complainant was robbed at knife-point in an elevator car and was able to view the defendant repeatedly during the robbery for several minutes at close range under good lighting conditions. Although the defendant now contends, inter alia, that the complainant’s identification contained discrepancies and was unworthy of belief, resolution of issues relating to credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless it is clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, we find that the defendant was not deprived of the effective assistance of counsel (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Vanterpool, 143 AD2d 282).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be unpreserved for appellate review or without merit. Thompson, J. P., Sullivan, Balletta and Lawrence, JJ., concur.